                                                            FEDERAL PUBLIC DEF                           PAGE   03
08/26/2020   10:34PM      5184829057                        r EDERAL PUBLIC DEF
~cAug. 26.Case 3:20-cr-30027-SMY
            202!r11)·.10f'MJ.ti'rnCI inton Document                                  No. 5024
                                           County ,la.ii26 Filed 08/27/20 Page 1 of 12    Page ID~·. #33
                                                                                                      3 62115




                               IN THE UN1TED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTlUCT OF ILLlNOIS

        UNITED STATES OF AMERIC~                       )
                                                       )
                                          Plaintiff,   )
                                                       )
                        vs.                            .)     CRIMINAL NO. 20-30027-S:MY'
                                                       )
        ANDREW CRAIG,                                  )
                                                     )
                                          Defendant. )

                                               PLEA AGREEI\IENT
                 The attorney for the United States and the attorney for the Defendant have

        engaged in discussions and have reached an agreement pursuant to Federal Rule of

         Criminal Proceduxe 1 l(c)(l)(B),. The terms are as follows:

                                     I.   .!;barges. Penalties, 1nd Elements
                  L      Defendant understands the charge contained in the Indictment and will

         plead guilty to the count contained therein. Defendant understands the essential

         elements of this count and the possible penalties, as set forth below:


                                                                      L The defendant was, at the
                                                                      time atated in the indictment, an
                                          Imprisonment: NMT l         mm,at@ of a federal pri.Bon or
                       Poasession of                                  correctiono1.l facility;
                                          yeu
                      Contraband by a
                                          Fine: up to $100,000
                      Federal Inmate                                  2. At auoh "time, the defendant
             1                            Supenised ReleuQ1 NMT
                                          lyea:r                      knowingly posses.sad the object
                        18 U.S.C.§        Special Assessn:uint: Hli   d0sorlbed in the indicilt'J.ent; and
                        179l(a)(2)
                                                                      3, The obj1'\ct was a prohibited
                                                                      obiect.

                  De£ande.nt committed acts that satisfy eacli of the essential elemeuts listed

         above.
08/25/2020   10:34PM 5184829057                        FEDERAL PUBLIC DEF                   PAGE   04
uoAug.26.Case           1
              3:20-cr-30027-SMY
           2020;10:IIPM   bqbClinton Document
                                                   rl:.Lll:.~AL
                                               26 Filed
                                      County Jail
                                                                c'UbLlC DEF
                                                            08/27/20              No. 5024
                                                                       Page 2 of 12         1
                                                                                      Page IDP. #34°
                                                                                                 4 3115




              2.     Title 18, tJnited States Code, Section 3018 requires the Court to assess

       a $25 "special assessment" per misdemeanor count. Defendant mi.derstands that the

       spedal assessment will be due immediately at the time of sentencing.

              3.     Defendant understands that the United States may recommend, and the

       Court may impose, a fine, costs of incarceration, and costs of supervision, The

       Defendant agrees to participate in the Inmate Fi:o.ancial Responsibility Program to

       help satisfy any financial obligatio:o.s.

              4.     Defendant shall provide the United States Probation Office with all

       information requested to prepare the Presentence Report, including signing all

       releases.   Defendant agrees that the Probation Office may share any financial

       information with the United States Attorney's Office and Defendant waives any

       rights Defendant may ha"Ve under the Right to Financial Privacy Act. Defendant

       agrees to make complete financial disclosure by truthfully filling out a financial

       statement, at the direction of the United States Attomey'e Office.

                               Il. Advisory Senttncing Guidelines
              1.     Defendant wideratands that in determining the sentence, the Couxt is

        obligated to consider the minimum and maximum penalties allowed by law. In

        determining what sentence to impose, the Court will alao calculate and consider the

       applicable range under the U.S. Sentencing Guidelines. The Court will ultimately

        determine the sentence after hearing the argumeuts of the parties and considering

        the sentencing factors set forth at 18 U.S.C. §3553(a), which include:

                     (i)    the nature e.nd circumstances of the offense and the ;history and
                            characte1istics of the defendant;

                                                   2
                                                         FEDERAL PUBLIC DEF                    PAGE   05
08/25/2020
~~Aug. 26.Case
              10:34PM 5184829057
            2020; IO:IIPM1 ~q~CI inion Document
               3:20-cr-30027-SMY                     FEDERAL
                                                 26 Filed
                                        County Jail       08/27/20   DEF 3 of 12
                                                              PUBLIC Page      No. 5024       5 4 / 15
                                                                                         fp, #35
                                                                                   Page ID            °



                      (ii)    the need for the sentence imposed to reflect the serioµsness of the
                              offense, promote respect for the law, and provide just punishment
                              for the offense, afford adequate deterrence to criminal conduct,
                              protect the public from further crimes of the defendant, and
                              provide the defendant with needed educational or vocational
                              training, medical care, or other correctional treatment in the most
                              effective manner;

                      (iii)   the kinds of sentences available;

                      (iv)    the need to avoid unwarranted sentencing disparities among
                              defendants with similar records who have been found guilty of
                              similar conduct; and

                      (v)     the need to provide restitution to any victim of the offense.

                 2.   Pursuant to Federal Rule of Criminal Procedure ll(c)(l)(B), the Court

       is not bound by the parties' calculations of the US Sentencing Guidelines range set

       forth in this Plea Agreement or by the pa.i:tiee' sentencing recommendations.

       Therefore, the Court may impose a different sentence than what is described in this

       Plea Agreement • anywhere between the minimum sentence (if any) up to the

        statutory maximum sentence. If the Court imposes a different sentence than what is

        described in this Plea Agreement, the parties shall not be permitted to withdraw from

        the Plea Agreement and the Defendant will not be permitted to withdraw the guilty

        plea.

                 8.   The United States and Defendant submit that, after all factors have

        been considered, Defendant will have the following advisory US Sentencing Guideline

        range:

                                Offense Level 4,
                                Criminal History Category of VI,
                                Impriso11ment range of 6-12 months

                                                     3
08/25/2020 10:34PM 6184829057                                                FEDERAL PUBLIC DEF                  PAGE 06
'"'' Aug, 26,Case   o'" 10: 12f M'" I;;! '-I° CI i nt onDocument
               2(! 23:20-cr-30027-SMY
                               1
                                                         C unt Y ,.I a. i26
                                                                          I
                                                                             FEDERAL PLJBLI C DEF     No. 5024
                                                                            Filed 08/27/20 Page 4 of 12         P. 6 05/lS
                                                                                                          Page ID #36




                                     Fine range of $500 to $9~500.

                  4.       The parties submit that the applicable advisory Guideline calculation is

         as follows:

        ;;:::i;::}:~ii:s:l~\f/''::;;;}Jm;:G'Y:; •.':. : ~fl~:ii~rce ·.·~::0::y:~: :. {/~
          Chapt.e:r 2 Offense
               Conduct
             §2Pt2(a)(3)                    Base Offense Level (object was a mobile phone)                   6


              Chapt~:r 3
             Adjuatllle:c.ts
                                   Victin:i relat-1d adjustmente - (Parties agree thaJ no -victim-related
                  §SA                                                                                       +O
                                                      adj~atments apply to tbie offense)
                                    Role in the offengr; ~ (Parties agX-$8 that Defendant's role in the
                  §3B              offense was e.-ch that Defendant's offense level should be neither       +I-
                                         increased (under §BBl.1) n,;i:.r decreased (under §$Bl.2).)
                                    Obat:mction - (Partiee agree that Defenda.t\t has not obstructed
                  §3C               justice in this cue and therefore, pursuant to U.S.S.G, § SCLl,         +O
                                          De:f'enda.nt's base offense level ahould not be increased,)


                                                       TOTAL OFFENSE LEVEL                                   6
                §3El.1                                 Acceptance of Reeipo11sibility                       (-2)


                                                           OFFENSE LEVEL:                                    4


                  5,       Defendant and the Government agree that Defendant has voluntarily

          demonstrated a recognition and affirmative acceptance of persona.I responsibility fo:r

          this cri~ina.l conduct, and the Government will recommend a reduction of _g Levels.

          See U.$.S.Q, § 3El.1.            However, a .reduction for acceptance of responsibility is

          dependent on Defendant not committing any acts or taking any position prior to

          sentencing inconsistent with a.cc:eptance of responsibility, incll.l.ding falsely de:a.ying,




                                                                4
08/25/2020          10:34PM 5184829057                       FEDERAL PUBLIC DEF                     PAGE   07
~
    0
        Aug, 26.Case
                  2020'
                                0 0
                     3:20-cr-30027-SMY
                        IO:l2PM" " 'CI inion Document
                                                           t- 1:JJl:.r(AL rUJ:lLLG Vl:.1-
                                                       26 Filed
                                              County Jail            08/27/20 Page 5 of 12No. 5024  fp, #37
                                                                                              Page ID      °
                                                                                                         7 6115




             or frivolously contesting, relevant conduct or committing any acts constituting

             obstruction of justice.

                    6.     The parties submit that it appears that Defendant has amassed twenty

             (20) Criminal History points and that, therefore, the Sentencing Guideline

             Criminal History Category is VI. The parties acknowledge that the Defendant is

             in the best position to know if his/her criminal history information is correct and

             com,plete. If it is not, the sentencing calculations reflected in this Plea Agreement

            · may be substantially impacted.        Defendant further recognizes that the final

             calculation will be determined by the Court after con.sidering the Presentence Report,

             the views of the parties, and any evidence submitted. Regardless of the criminal

             history found by the Court, the parties will not be able to with!haw from this plea

             agreement and the Defendant will not be able to withdraw the lfU,ilty plea.

                    7.     The parties reserve the right to argue for, present testimony, or
             otherwise support the Probation Office's or the Coutt's findings as to Offense Level

             and Criminal History Category, which may be different from the calculations set forth

             in this Plea Agreement.
                                       III. Sentencing Recommendations

                    1.     The parties agree to recommend a sentence of six (6) months'

             imprisonment, which will effectively be, at sentencing, a sentence of ti.me served, to

             run consecutively to the sentence he is ct:1.tTently serving.




                                                         5
08/25/2020     10:34PM 5184829057                   FEDERAL PUBLIC DEF                    PAGE 08
          Case            1 4
                3:20-cr-30027-SMY    Document  26  FEDERAL
                                                  Filed     PUBLIC Page
                                                        08/27/20    DEF 6 of 12
                                                                              No. 5024
                                                                                  Page  1
                                                                                       IDP.  8 67115
                                                                                            #38
~~Aug,   26. 2020'10:l3PM d dCI inion County Jail




                  IV. Limitation of Plea Agreement & Breach of the Agreement

                1.     All agreements between the parties are written and no other promises,

         inducements, representations, or threats were made to induce Defendant to enter

          into the Plea Agreement and Stipulation of Facts. Defendant agrees that this Plea

         Agreement, the Stipulation of :facts, and any supplements, make up the entire

          agreement between the United States and Defendant and supersedes any other

          agreement, oral or written. The terms 0£ this Plea Agreement can be modified only

          in writini signed by all of the parties.

                2.     The United States    will file a sealed supplement to this plea agreement,

          as required in every case in the Southern District of Illinois. That supplement may,

          or may not, include additional terms.        U additional terms are included in' the
          supplement, they are incorporated and made a. pa.rt of this Plea Agreement.

                 3.     Defendant understand.a and acknowledges that the Plea Agreement is

         . limited to the Southern Dietrict of Illinois, and cannot bind other federal, state or

         . local prosecuting authorities. Defendant further understands and acknowledges that

          the Plea Agreement does not prohibit the United States, any agency thereof, or any

          third party from initiating or prosecuting any civil proceedings directly or indirectly

         . involving Defendant.

                 4.     If the Defendant commits any violation of local, state or federal law

          (other than a petty traffic offense), violates any condition of release, violates or fu:ila

          to perform any te:i:-m of this Plea Agreement, provides misleading, incomplete, or

          untruthful information to the U.S. Probation Office, or fails to appear for sentencing,


                                                       6
                                                        FEDERAL PUBLIC DEF                     PAGE   09
08/25/2020   10:34PM
WCAug. 26.Case
                        5184829057
            2020"l0:l3PML 0
               3:20-cr-30027-SMY
                          "°CI inion Document
                                                        t- 1:.LJl:.riAL t-'lJl:ll.lC !Jc.I-·
                                                                            No. 5024
                                               26 Filed 08/27/20 Page 7 of 12
                                      County Jail                               Page IDP. #39
                                                                                           9          °
                                                                                                      8115




       tb.e United States, at its option, may ask the Court to be released from its obligatione

       under this Plea Agreement. The United Ste,tea may also, in its sole discretion,

       proceed with this Plea Agreement and may advocate for any sentencing position

       supported by the facts, iI:icluding but not limited to obstruction of justice and denial

       of acceptance of responsibility.    No action taken or recommendation made by the

       Government pursuant to this paragraph shall be grounds for the Defendant to

       withdraw the guilty plea.

              5,       Additionally, Defendant agrees that in the event of Defendant's material

      · breach ofthie Plea, Agreement, or if Defendant is permitted to withdraw Defendant's

       guilty plea, that any and all statements made by Defendant, whether under oath or

       not, at the change of plea hearing, and any evidence derived from such etatements,

       are admissible against Defendant in any proeecu.tion of or action against Defendant.

      · Defendant knowingly and voluntarily waivee any argument under the United Sta.tee

       Constj.tu.tion, any statute, Rule 410 of the Federal Rules of Evidence, Rule ll(f) ofthe

       Federal Rules of CrimiI:ial Procedure, or any other federal rule, that the state:r:nenta

       or any evidence derived from any statements should be suppressed or are

       inadmissible,

             v. Defendant's Waiver or Rights, Con,equences of Plea of Guilty, and

                                            Appeal Waiver

              1.       The Defendant has the right to be represented by counsel, and if

       necessary, to have the Court appoint counsel at trial and at e'Ve:ry other ijtage of the

       proceeding. Defen.dant's counsel has explained the waivers of rights, and the


                                                    7
08/25/2020   10:34PM    5184829057                     FEDERAL PUBLIC DEF                      PAGE   10
                                                 FEDERAL  PUBLIC Page
                                                                  DEF 8 of 12
                                                                            No. Page         IO 09 / 15
                                                                                5024 ID1P. #40
""Aug.26.Case 3:20-cr-30027-SMY Document
           2020:l0:l3PMrnqtjClinton          26 Filed
                                    County Jail       08/27/20




       consequences of those waivers, that are contained in this Plea Agreement. Defendant

       fully u.:nderstands that, as a result of the guilty plea, no trial will occur and that the
        '
      . ouJy action remaining to be taken in this case is the imposition of the sentence.

              2.       By pleading guilty, Defendant fully understands that Defendant is

       waiving the following rights: the right to plead not guilty to the charges; the right to

       be tried by a jury in a public and speedy trial; the right to file pretrial motions,

       including motions to suppress or exclude evidence; the right at such trial to a

       presumption of innocence; the right to require the United States to prove the

       elements of the offenses charged against Defendant beyond a reasonable doubt; the

      · right not to testify; the right not to present any evidence; the rig-ht to be protected

      · from compelled self-incrimination; the right at trial to confront and cross-examine
       adverse witnesses; the right to teetify and present e"tridenoe; and the right to compel

       the attendance of witnesses.

              3.       Release Pending Sentencing; Defendant acknowledges that Title 18,
      · United States Code, Section 8143(a)(2) requiree that upon the Court's acceptance of

       a plea of guilty in this caae, the Court must order Defendant detained pendiug

       sentencing, in the absence of exceptional circumetances as set forth in Title 18,

       United States Code, Section 3145(c). The United States and the Defendant aeree

       that there are no exceptional circu.mstances that would justify Defendant's

       release pending sentencing.




                                                   8
08/25/2020        10:34PM 5184829057                  FEDERAL PUBLIC DEF                   PAGE 11
                                                     r~LJ~~AL ~U~LLG V~r
u
    0
             Case            0
                   3:20-cr-30027-SMY   Document  26
        Aug.26. 2020'10:14PM" "°Clinton County Jail Filed 08/27/20  Page 9 of  No.
                                                                              12   5024
                                                                                   Page  1
                                                                                        IDP.   11 10 / 15
                                                                                             #41




                    4.     nefendallt understands that by pleading guilty, Defendant ia waiving

             all appellate issues that might have been available if Defendant had exercised the

             right to trial.

                    5.         Defendant is aware that Title 181 Title 28, and other p,:oviaions of the

            ·. iJnited States Code afford every defendant limited rights to contest a convictiou

             .and/or sentence throu.gh appeal or collateral attack. However, in exchange for the

             recommendations and concessions made by the United States in this Plea Agreement,

             Defendant knowingly and voluntarily waives the right to seek modification

             of or contest any aspect of the conviction or sentence in any type of

             proceeding, including the manner in which the sentence was determined or

             imposed, that could be contested under Title 18 or Title 28, or under any other

             1;>'rovisio:o. of federal law, except that if the sentence imposed is in excess of the

             ·. Sentencing Guidelines ae determined by the Court (or any applicable statutory

             mi:ri.imum, whichever ie greater), Defendant reserves the right to appeal the

             substantive reasonableness of the term of imprisonment. Defendant acknowledges

            . that in the event such an appeal is taken, the United States reserves the right to fully

              ind completely defend the sentence imposed, including any and all factual and legal

             findings supporting the sentence, even if the sentence imposed is more severe than

             that recommended hy the United States.

                    6."        Defendant's waiver of the right to appeal or bring collateral challenges

             •s°hall not apply to: 1) claims of ineffective assistance of counsel; 2) any subsequent

              change in the interpretation of the law by the United States Supreme Court or the


                                                            9
08/26/2020           10:34PM    5184829057                        FEDERAL PUBLIC DEF                   PAGE   12
              Case 3:20-cr-30027-SMY                    r i:'.J.Jl:J<AL. r'U8Ll G DEF       No. 5024
                                                                                                 Page fp, 12 11115
"
    0
        Aug, 26. 2020' IO:l4PM b"bCI inionDocument
                                 1
                                                    26 Filed
                                           County Jail             08/27/20      Page 10 of 12        ID #42
        ' '




               ,United States Court of Appeals for the Seventh Circuit that is declared retroactive

              ·by those Courts and that rend0ts Defendant actually illllocent of the charges covered

              · )le~ein; and 3) appeals based upon Sentencing Guideline amendments that are made

               retroactive by the United States Sentencing Co=iasion (see U.S.S.G. § lBl.lO). The

               United States reserves the right to oppose such claims for relief.

                       7.      Except aa e:xpressly permitted in paragraphs 5 and 6 (directly above),

               Defendant acknowledges that any other appeal or collateral attack may be considered

                a material breach of this Plea Agreement end the Ullited States reserves the right to

               take any action it deema appropriate to have a court declare that Defendant has

               ,' materially breached this Plea Agreement.

                       8.      Defendant's waiver of appeal and collateral review rights shall not affect

               the United States' right to appeal Defendant's sentence pursuant to Title 18, United

                States Code, Section 3742(b). This is because United States Attorneys lack any right

               : to control appeals by the United S.tates, through plea agreements or otherwise; that

              · . right belongs to the Solicitor General. 28 C.F .R.. § 0.20(b),

                       9.      Defendant hereby wai.ves all rights, whether asserted directly or by a

                representative, to request or receive from any Department or Agency of the United

                States any records pertaining to the investigation or J;1rosecution of this case,

               ·. including without limitation, any records that may be sought under the Freedom of

                Information Act, Title 5, United States Code, Section 5152, or the Privacy Act of 1974,

                Title 5, United States Code, Section 552a.




                                                             10
                                                        FEDERAL PUBLIC DEF                       PAGE    13
08/25/2020   10:34PM    5184829057                      r~UCK~L   ~U~L~~   LJ~r                         12115
-~Aug.26.Case 3:20-cr-30027-SMY Document
           2020'l0:15PM•u~uClinlon                                       No. 5024
                                            26 Filed 08/27/20 Page 11 of 12
                                   County Jail                                      P. #43
                                                                              Page ID   13   1




               10.     Defendant waives all civil claims against the United States o:r: any

     : ·'\;fficial working on behalf of the United States during the investigation or prosecution

       · of this matter.

                           VI. Collateral Conseguell(leJ of ConvictiQB

               1.      The Defendant recognizes that pleading guilty may have consequences

      . >.With respect to the Defendant's immigration status if the Defendant ui not a citizen

        o:f the United States. Under federal law, a broad range of offenses are removable

        offenses. If the Defendant is not a United States citizen, conviction may result in the

       ·Defendant being removed from the United States, ctenied citizenshi,p, and denied

       : '-cl.mission to the United States in the future.     Removal and other immigration

        consequencea are the subject of a separate proceeding. Defendant understands that

        no one, including Defendant's attorney or the Oo\u't, can predict to a certainty the

        effect the guilty plea will have on the Defendant's immigration status. Defendant is

       · nevertheless willing to plead guilty regardless of any immigration con.sequences that
       '',

      · may occur, even i£ the consequence is Defendant's automatic removal from the United

        States.

               2.      Defendant acknowledges that other collateral consequences are

       :~oaeible.

                              vu. Defendant's Acknowledgements
               J.      Defendant is fully satisfied with the representation received :from

        defense counsel.     Defendant has reviewed the United States' evidence and has

        disoussad the Ucited States' case, possible defenses and defense witnesses with



                                                   ll
08/26/2020                      10:34PM    5184829057                        FEDERAL PUBLIC DEF                                      PAGE      14
                                                                                                                             I) 24         14 13/15
                                                                             r t.lJt:.r,:.;.L   r'IJbLlL; l.Jl:.1-
                                                                                                                     N,), r.-"      lo,
~~A u g, 2Case
          6, 2I) 2o' 10: 15f! M,. 0 """ CI i n t ,:i 11Document
                 3:20-cr-30027-SMY                      C1:, u 11 t y h 26
                                                                         i I Filed 08/27/20 Page 12 of               12   ) Page   IDI    #44




 . :··       · · defense counsel. Defe:n.dant'a attorney has completely and satie£actori]y explored all

                  · areas which Defendant has requested relative to the United States' case and possible

                           defenses. Defendant acknowledges h.avini had adequate opportunity to discues the

                  "potential consequences of the guilty plea with defense counsel. Defendant has had
  ''. I      ,.

             · ·.. ~I of Defendant's questions answered by defense counsel. Defendant agrees that this
,, ','


                  ··Plea.Agreement is not the result of any threats, duress or coercion. Defendant enters

                           thia guilty plea freely, voluntarily, and knowingly, because Defendant is i11 £act guilty.

                                  2.      By signing this Plea Agreement, Defendant ce:rtifies having read it (or

                  ;:that it haa been read to Defendant in a language that Defendant understands) 1
   'J ,·

                           Defendant has discussed the terms of this Plea Agreement with defense couneel and

                           fully understands its meaning and effect.
                                                                    VIII.

                                  No a.dclition,al matters are in dispute.
                  ,'
                  ' ,'



                                                                               UNITED STATES OF AMERICA,

                                                                                STEVEN D. WEINHOEFT
                                                                                United States Attorney



                                                                               ANGELA SCOTT                             .
                                                                               Assistant United States Attorney


              .?'~~
             '"::-PRESTONH
             .:_: Attorney
                  ;l   r
                           for Defendant

                                           ;i._e.,~(_0-_v
                           Date: _t1_____/ __          _____                    Date: _8/24/20
                                                                                       _ _ _ _ _ _ _ __


                                                                       12
   : •, '
             .
             ·, 't_. :· .
                           '
 '.
             '· " . ',. ~
      ' ..
 ·,:
